DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of a compound of claim 1 1 in which B is B-1, L is LI-1, and D is DOTA in the reply filed on 15 September 2022 is acknowledged.  In the spirit of the election, a search against the entirety of claim 1 has been conducted.  Claims 1-20 are examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 1, 2, 4, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the required structural features of variables L1 and L2.  Although these variables are defined within the specification, it is improper to limit the metes and bounds of the claims to these variables.  This rejection could be overcome by amending claim 1 to recite groups for variables L1 and L2.  
Claim 1 and 3-7 are unclear because the structures refer to tables within the examined specification.  Due to the specification being amendable, the structures themselves should be in the claims themselves.  Type B-1 and B-11 refer to tables 5 and 6 respectively.  In claim 3, L1-I and L1-II are limited to structures recited in tables 1 and 2 respectively.  This issue can be overcome by amending the specified to recite the referred tables in the claims themselves.  
According to MPEP 2173.05 (s): Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609
Claims 2-19 recites compounds in which variables L1 and/or L2 are further defined.  There is insufficient antecedent basis for this limitation in the claim because claim 1 does not provide clear metes and bounds with respect to the structures for these variables.  
Conclusion
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  SCHOTTELIUS (Tetrahedron Letters, 2015, 56, 6602-6605) describes cyclo(yorn’(AMBS)RNaIG) (page 6603, figure 1; page 6604, table 3).  Column MIP of table 3 represents mono-iodinated products.  This compound does not anticipate or render obvious a compound of claim 1 because there is no linker B of tables 5 and 6 of the examined specification.  In cyclo(yorn’(AMBS)RNaIG), a -C(O)-CH2- links L1 to DOTA.

    PNG
    media_image1.png
    245
    499
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    378
    404
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699